DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 12, 22, and 28 have been cancelled.
Allowable Subject Matter
2.	Claims 1, 3-11, 13-21, 23-27, and 29-30 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1, 3-11, 13-21, 23-27, and 29-30 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method of sending a Secure User Plane Location (SUPL) message to a SUPL Location Platform (SLP) as part of the SUPL session, the SUPL message comprising a Location ID (LID) parameter having a Long-Term Evolution (LTE) Cell Information data field, wherein a cell data comprising the information regarding the 5G NR serving cell of the UE, is included in the LTE Cell Information data field of the LID parameter of the SUPL message.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415